IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                                           June 3, 2015 Session


                 ALICIA DENISE FAIR v. ANDREW JACOB PARISH

                              Chancery Court for Jefferson County
                        No. 07-175   Telford E. Forgety, Jr., Chancellor


                      No. E2014-02337-COA-R3-CV-FILED-JUNE 3, 2015


This is an appeal from an order entered in a post-divorce modification proceeding. Because
the order appealed from does not resolve all the claims, rights, and liabilities of the parties,
we lack jurisdiction to consider this appeal.


                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D. MICHAEL SWINEY, JOHN W. MCCLARTY, AND THOMAS R. FRIERSON, II, JJ.

Edward L. Kershaw, Greeneville, Tennessee, for the appellant.

Robert B. White, Seymour, Tennessee, for the appellee.

                                     MEMORANDUM OPINION1

       This Court was alerted, prior to transmission of the record, that the order on appeal did
not resolve all the claims, rights and liabilities of the parties at issue in the modification
proceeding below. As such, this Court directed the appellant to show cause why this appeal

       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum opinion
                  when a formal opinion would have no precedential value. When a case is
                  decided by memorandum opinion it shall be designated AMEMORANDUM
                  OPINION,@ shall not be published, and shall not be cited or relied on for any
                  reason in any unrelated case.
should not be dismissed as premature. The appellant has filed no response to the show cause
order.

        AA final judgment is one that resolves all the issues in the case, >leaving nothing else
for the trial court to do.= @ In Re Estate of Henderson, 121 S.W.3d 643, 645 (Tenn. 2003)
(quoting State ex rel. McAllister v. Goode, 968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)).
A[A]ny order that adjudicates fewer than all the claims or the rights and liabilities of fewer
than all the parties is not enforceable or appealable and is subject to revision at any time
before entry of a final judgment adjudicating all the claims, rights, and liabilities of all
parties.@ Tenn. R. App. P. 3(a). Because there are unresolved claims and issues in the
proceedings below, this Court does not have subject matter jurisdiction to adjudicate this
appeal. See Bayberry Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (AUnless an
appeal from an interlocutory order is provided by the rules or by statute, appellate courts have
jurisdiction over final judgments only.@).

       Accordingly, this appeal is dismissed. Costs on appeal are taxed to the appellant, and
her surety, for which execution may issue if necessary.


                                                                  PER CURIAM




                                              -2-